Citation Nr: 9916536	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left shoulder dislocation, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960.

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for the 
appealed issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left (minor) shoulder manifests subluxation 
and limitation of motion, but does not manifest limitation of 
motion to 25 degrees from the side, or a fibrous union or 
nonunion of the humerus, or a loss of the humerus head.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
left shoulder dislocation, currently evaluated as 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he is 
found to have presented a claim that is not inherently 
implausible, inasmuch as an allegation that a service 
connected disability has increased in severity is sufficient 
to establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 623 (1992).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; 
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A June 1961 VA orthopedic examination report indicates the 
veteran is right handed.

The veteran has submitted private and VA treatment records 
which reflect complaints of left shoulder pain, among other 
unrelated complaints.  A December 1994 report contains 
assessments of lateral epicondylitis and left shoulder 
tendonitis.  These disorders are not service-connected.  A 
February 1995 private report indicates range of motion of the 
shoulder was found to be 160 degrees of flexion, 150 degrees 
of abduction, 60 degrees of external rotation, and internal 
rotation to the waist in back.  An August 1996 VA treatment 
report reveals the veteran's complaints of numbness in the 
left extremity, wrist and hand.  The diagnoses were 
subluxation, left shoulder, carpal tunnel syndrome, and 
possible diabetes neuropathy.  The Board notes that carpal 
tunnel syndrome and diabetes neuropathy are not service-
connected.  Thus, any symptomatology related to those 
disorders cannot be considered in evaluating the veteran's 
service-connected disorder.  Other reports also address the 
veteran's right extremity carpal tunnel syndrome.  A December 
1994 private report indicates left elbow complaints.  Again, 
a left elbow disorder has not been service-connected.  All 
reports attribute any left arm, wrist, elbow, or hand, 
numbness or tingling, along with grip strength, to these non-
service connected disorders.

A March 1996 VA X-ray report, initiated due to the veteran's 
left arm neuropathy complaints, revealed moderately severe 
degenerative disk disease in the cervical spine.  The Board 
also notes this disorder is not service-connected, and that, 
consequently, any symptomatology related to this disorder 
cannot be considered in evaluating the veteran's service-
connected disorder.

A September 1996 VA X-ray report revealed no evidence of 
fracture or dislocation involving the bones of the left 
shoulder and no acromioclavicular separation.  

During a December 1996 VA examination the veteran related his 
left upper extremity complaints, including complaints 
regarding the wrist and hand.  These complaints include 
limitation of motion and pain.  They also include other 
complaints, such as loss of grip strength and neuropathy.  No 
soft tissue swelling, deformity, or other visual 
abnormalities were found.  No bony tenderness or 
discoloration of the left shoulder was found.  Abduction was 
found to be 90 degrees, extension was 90 degrees, and 
internal and external rotation were each 30 degrees, with 
pain.  With abduction and internal and external rotation 
there was subluxation of the left shoulder.  The examiner 
indicated X-rays revealed early degenerative arthritis of the 
left glenohumeral joint.  The impression was "status post 
anterior left shoulder dislocation in 1958, remote, 
persistent range of motion related subluxation of the left 
shoulder and left shoulder pain secondary to early 
degenerative arthritis of the glenohumeral joint."  Carpal 
tunnel syndrome of the left wrist was also an impression.

The veteran and his wife have also submitted statements, in 
December 1996, of the veteran's left upper extremity 
complaints, including headaches.

A January 1997 VA X-ray report revealed cervical spondylosis.  
Again, the Board notes this disorder is not service-
connected.

The RO has rated the veteran's left shoulder disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  As noted above, the 
veteran is right handed.  Thus, the ratings for the minor 
shoulder are applicable.  Under that Code, which evaluates 
other impairment of the humerus, loss of the head of the 
humerus (flail shoulder) warrants a 70 percent evaluation.  
Nonunion of humerus (false flail joint) warrants a 50 percent 
evaluation.  Fibrous union of the humerus warrants a 40 
percent evaluation.  Recurrent dislocation of the humerus at 
the scapulohumeral joint, with frequent episodes and guarding 
of all arm movements, warrants a 20 percent evaluation.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint, with infrequent episodes, and guarding of movement, 
only at the shoulder level, warrants a 20 percent evaluation.  
Malunion of the humerus, with marked deformity, warrants a 20 
percent evaluation.  Malunion of the humerus, with a moderate 
deformity, warrants a 20 percent evaluation.

The evidence indicates the veteran complains of frequent 
dislocation of the left shoulder, and the VA examination 
revealed that with abduction and internal and external 
rotation there was subluxation of the left shoulder.  Normal 
forward elevation (flexion) of the shoulder is 0-180 degrees; 
normal abduction is also 0-90 degrees; normal internal and 
external rotation are both 0-90 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (1998).  The most recent range of motion 
study indicates abduction of 90 degrees, extension of 90 
degrees, and internal and external rotation of 30 degrees, 
with pain.  Hence, the medical evidence reveals there is 
subluxation in the left shoulder, and that the veteran 
arguably has guarding of all arm movements.  Accordingly, a 
20 percent evaluation for minor shoulder frequent dislocation 
of the humerus at the scapulohumeral joint, with guarding of 
all arm movements, under 38 C.F.R. § 4.71a, Diagnostic Code 
5202, is warranted.  The evidence does not reveal a fibrous 
union of the humerus, as to warrant a 40 percent evaluation.

There is medical evidence of pain on motion of the left 
shoulder.  There is no medical evidence of ankylosis of the 
left shoulder (38 C.F.R. § 4.71a, Diagnostic Code 5200).  
There is no medical evidence of impairment of the clavicle or 
scapula (Diagnostic Code 5203).  Under Diagnostic Code 5201, 
which evaluates limitation of motion of the arm, limitation 
to 25° from the side warrants a 30 percent evaluation of the 
minor shoulder.  Limitation to midway between the side and 
the shoulder level warrants a 20 percent evaluation for the 
minor shoulder.  Limitation to the shoulder level warrants a 
20 percent evaluation for the minor shoulder.  The most 
recent examination attributes the veteran's pain on motion to 
arthritis, which, as noted above, is not service-connected.  
Thus, as the medical evidence does not show that shoulder 
range of motion is limited to 25° from the side by his 
service-connected disability, standing alone, a 30 percent 
evaluation is not warranted.

There is no clinical evidence to show that he has any greater 
limitation of motion due to pain, incoordination or any other 
symptom, due solely to his service-connected disability, 
standing alone, so as to support a higher rating under the 
cited legal authority.  As shown above, Diagnostic Code 5202 
contemplates pain as limiting motion, and the veteran's pain 
has been attributed to non-service connected arthritis.  
38 C.F.R. § 4.45 provides that the factors of disability 
regarding joints reside in reduction of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to considerations of less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Here, the physicians who 
have examined the veteran have attributed all other 
symptomatology, such as grip strength, weakness, and 
neuropathy, to the veteran's non-service connected disorders.  
There is nothing in the examination reports or other medical 
evidence on file to indicate more functional limitation due 
to pain, weakness, or any other symptom, due solely to his 
service-connected disability, standing alone, than has been 
contemplated in rating the veteran's service-connected 
residuals of left shoulder dislocation.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
a left shoulder dislocation, currently evaluated as 20 
percent disabling.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for residuals of a left 
shoulder dislocation is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

